                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

ANTHONY GRIFFIN, Reg. #19410-075                                                       PLAINTIFF

v.                                Case No. 2:16-cv-00139-KGB

BUREAU OF PRISONS, et al.                                                          DEFENDANTS

                                             ORDER

       On September 20, 2016, plaintiff Anthony Griffin, proceeding pro se, filed a complaint

(Dkt. No. 1) and a motion for leave to proceed in forma pauperis (“IFP”) (Dkt. No. 2) in the United

States District Court for the District of Columbia. In his complaint, Mr. Griffin alleges that he was

denied adequate medical care in violation of his Eighth and Fourteenth Amendment rights. The

case was subsequently transferred to the United States District Court for the Eastern District of

Arkansas (Dkt. No. 3).

       On November 9, 2016, Mr. Griffin filed a request for status and notice of change of address

(Dkt. No. 5). That same day, the Court denied Mr. Griffin’s motion for leave to proceed IFP (Dkt.

No. 6). On November 21, 2016, Mr. Griffin filed a second motion for leave to proceed IFP (Dkt.

No. 7), which the Court granted on October 25, 2017 (Dkt. No. 8). On November 6, 2017, that

Order was returned as undeliverable (Dkt. No. 9).

       On April 3, 2018, Mr. Griffin filed a motion for copies and notice of change of address

(Dkt. No. 10), which the Court granted on February 11, 2019 (Dkt. No. 11). In its February 11,

2019, Order, the Court also noted that it “cannot order service on the defendants until Mr. Griffin

determines their correct service addresses” and ordered Mr. Griffin to “file a ‘Motion for Service’

providing the defendants’ full names and service addresses within 30 days from the entry of this
Order” (Id., at 1, 2). That Order was sent to the address that Mr. Griffin provided on April 3, 2018,

but was returned as undeliverable (Dkt. No. 12).

       To date, Mr. Griffin has not provided valid service addresses for defendants, and the time

to do so has since passed. See Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.”). Additionally, mail sent to Mr. Griffin’s last known address has been returned as

undeliverable (Dkt. No. 12), and Mr. Griffin has not provided the Court with a new address. See

Local Rule 5.5(c)(2) (“It is the duty of any party not represented by counsel to promptly notify the

Clerk and the other parties to the proceedings of any change in his or her address, to monitor the

progress of the case, and to prosecute or defend the action diligently. . . . If any communication

from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be

dismissed without prejudice.”); see also Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995)

(recognizing a district court’s “inherent power to dismiss sua sponte a case for failure to

prosecute”) (quoting Sterling v. United States, 985 F.2d 411, 412 (8th Cir. 1993))).

       Accordingly, the Court dismisses this action without prejudice for failure to comply with

its February 11, 2019, Order and for want of prosecution.

       It is so ordered this 24th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
